UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
V.B., on behalf of herself and her child,                              :
                                                                       :
                                    Plaintiffs,                        :
                                                                       :    19-CV-11226 (JMF)
                  -v-                                                  :
                                                                       :           ORDER
NEW YORK CITY DEPARTMENT OF EDUCATION, :
et al.,                                                                :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        In this case, originally filed on December 6, 2019, Plaintiffs brought claims pursuant to,

inter alia, the Individuals with Disabilities Education Act (“IDEA”), Title 20, United States

Code, Section 1410 et seq. See ECF No. 1. By Order entered on August 3, 2020, the Court

referred the case to Magistrate Judge Lehrburger for General Pretrial purposes. See ECF No. 32.

On May 27, 2021, the parties informed the Court that they settled all claims and “the only

remaining issue is attorneys’ fees and costs.” ECF No. 57.

        Unless and until Magistrate Judge Lehrburger orders otherwise, the parties shall file a

joint letter (addressed to the Magistrate Judge), no later than June 21, 2021, and not to exceed

two pages, indicating whether there is any need for discovery as to the remaining issues

regarding attorneys’ fees and costs. If there is no such need, the parties should include in their

letter a proposed briefing schedule for any motions, including motions for summary judgment. If

the parties are able to settle this matter in its entirety before then — as they state they are hopeful

will happen, see ECF No. 57 — then they should promptly notify the Court.

        In addition, to conserve resources, to promote judicial efficiency, and in an effort to
achieve a faster disposition of this matter, it is hereby ORDERED that the parties must discuss

whether they are willing to consent, under 28 U.S.C. § 636(c), to conducting all further

proceedings before Magistrate Judge Lehrburger.

       If both parties consent to proceed before Magistrate Judge Lehrburger, Plaintiffs shall, by

June 21, 2021, either mail or email to Furman_NYSDChambers@nysd.uscourts.gov a fully

executed Notice, Consent, and Reference of a Civil Action to a Magistrate Judge form, a copy of

which is available at https://www.nysd.uscourts.gov/node/754. If the Court approves that form,

all further proceedings will then be conducted before Magistrate Judge Lehrburger rather than

before the undersigned.

       If either party does not consent to conducting all further proceedings before Magistrate

Judge Lehrburger, the parties must file a joint letter by the same deadline advising the Court

that the parties do not consent, but without disclosing the identity of the party or parties who

do not consent. There will be no adverse consequences if the parties do not consent to proceed

before Magistrate Judge Lehrburger.

       Finally, the pretrial conference currently scheduled for June 2, 2021, is hereby

ADJOURNED sine die.

       SO ORDERED.

Dated: May 28, 2021                                 __________________________________
       New York, New York                                    JESSE M. FURMAN
                                                           United States District Judge




                                                2
